  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 1 of 7 PageID# 1




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

__________________________________________
TRUSTEES OF THE PLUMBERS AND               )
PIPEFITTERS NATIONAL PENSION FUND          )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
       Plaintiffs,                         )
                                           )
                      v.                   ) Civil Action No._________
                                           )
CARL E. JOHNSON PLUMBING & HEATING, )
INC.                                       )
12724 160TH Street                         )
Milaca, MN 56353                           )
                                           )
Serve:                                     )
Terrance C. Johnson, President & CEO       )
Carl E. Johnson Plumbing & Heating, Inc.   )
12724 160th Street                         )
Milaca, MN 56353                           )
                                           )
                      Defendant.           )
___________________________________________)

                                        COMPLAINT

              (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT;
                TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUND
                  AND TO ENJOIN VIOLATIONS OF THE TERMS OF AN
                            EMPLOYEE BENEFIT PLAN)

                                          PARTIES

              1.     Plaintiffs Trustees of the Plumbers & Pipefitters National Pension Fund

(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit

plan as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income

Security Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is

established and maintained by a Restated Agreement and Declaration of Trust and by a Collective
  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 2 of 7 PageID# 2



Bargaining Agreement between United Association Local Union No. 15 and the Defendant. The

National Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               2.      Defendant Carl E. Johnson Plumbing & Heating, Inc. is a Minnesota

corporation existing under the laws of the State of Minnesota with an office located in Milaca,

Minnesota.    Defendant transacts business in the State of Minnesota as a contractor or

subcontractor in the plumbing and pipefitting industry and at all times herein was an "employer

in an industry affecting commerce" as defined in Sections 501(1), (3) and 2(2) of the Labor-

Management Relations Act (LMRA), 29 U.S.C. §§ 142(1), (3) and 152(2); Sections 3(5), (9),

(11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12) and (14); and Section 3 of the

Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                                         JURISDICTION

               3.      This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This

is an action for breach of a Collective Bargaining Agreement between an employer and labor

organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plan under the terms of the Collective Bargaining

Agreement, and an action to enjoin the violation of the terms of an employee benefit plan.

                                             COUNT I

               4.      Defendant is a member of the Minnesota Mechanical Contractors

Association and U.A. Plumbers Local 15 and thereby bound to the Collective Bargaining

Agreement with United Association Local Union No. 15 establishing the terms and conditions of

employment for journeymen and apprentice plumbers and pipefitters employed by the Defendant.




                                                    2
  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 3 of 7 PageID# 3



               5.     Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay

to the National Pension Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               6.     Defendant employed certain employees covered under the Collective

Bargaining Agreement during this period and continuing.

               7.     Defendant has failed to make contributions due to the National Pension

Fund for work performed at Defendant’s request for the months of May 2018 through March 2019

on behalf of members in Local 15’s jurisdiction.

               8.     Defendant has failed to make contributions to the National Pension Fund in

the amount of at least $17,690.20 for the months of May 2018 through February 2019 pursuant to

reports submitted by Defendant.

               9.     Defendant has failed to submit reports and pay contributions to the

National Pension Fund for the month of March 2019; the amount of contributions owed for these

months is past due but unknown because of Defendant’s failure to submit reports identifying

hours worked and amounts owed.

               10.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant

is obligated to pay these contributions owed to the National Pension Fund.

               11.    Defendant is bound to the Restated Agreement and Declaration of Trust.

               12.    Pursuant to Article VI, Section 5 of the Restated Agreement and

Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the

amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

               . . . If an Employer has failed to pay the amounts due when such
               amounts become due and payable, that Employer shall be




                                                   3
  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 4 of 7 PageID# 4



               considered delinquent. The Trustees may assess liquidated
               damaged against any delinquent employer in the amount of 10% of
               the amount due if payment is not received by the due date. . . .

               13.    Pursuant to this provision, Defendant is obligated to the National Pension

Fund in the amount of at least $1,769.02 in liquidated damages for late payments for the months

of May 2018 through February 2019. Additional liquidated damages are due on unreported and

unpaid contributions for the month of March 2019.

               14.    Interest is owed on all delinquent contributions for the months of May

2018 through March 2019 and will continue to accrue at the rate of 12% per annum from the date

due through the date of payment on all delinquent contributions.

               WHEREFORE, in Count I Plaintiff Fund prays for judgment as follows:

               A.     For unpaid contributions due and owing to the Plaintiffs for the period of

May 2018 through February 2019 in the amount of at least $17,690.20; plus unpaid contributions

for the month of March 2019 in an amount currently unknown due to Defendant’s failure to

timely submit reports identifying the amount owed;

               B.     For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment.

               C.     For contributions to the National Pension Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs

and attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               D.     For costs and attorneys’ fees pursuant to the Restated Agreement and

Declaration of Trust and 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961

               E.     For such further relief as the Court may deem appropriate.




                                                     4
  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 5 of 7 PageID# 5



                                            COUNT II

                  15.   This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and

515 of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin

violations of the terms of employee benefit plans.

                  16.   Plaintiffs hereby adopt, incorporate and restate in Count II paragraphs 1

through 14.

                  17.   Defendant, pursuant to the Restated Agreement and Declaration of Trust

establishing the National Pension Fund, agreed to make timely contributions to the National

Pension Fund in the amounts and on the dates required by its Collective Bargaining Agreement

with United Association Local Union No. 15 in order to maintain the plan of benefits provided

through the National Pension Fund.

                  18.   Defendant has repeatedly failed to submit timely reports or contributions

to the National Pension Fund in violation of the requirements of the aforementioned Restated

Agreement and Declaration of Trust of the National Pension Fund.

                  WHEREFORE, in Count II Plaintiff Fund prays for judgment as follows:

                  A.    For a Court Order enjoining violations of the terms of the Plaintiff

employee benefit plans and requiring Defendant to submit timely contributions and reports to the

Plaintiff Fund.




                                                     5
  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 6 of 7 PageID# 6



             B.     For such further relief as the Court may deem appropriate.

                                          Respectfully submitted,




Date: May 3, 2019                         By: ____/s/____________________________
                                              John R. Harney, Bar No. 41520
                                              Counsel for Plaintiff Funds
                                              O'Donoghue & O'Donoghue LLP
                                              5301 Wisconsin Ave., NW, Suite 800
                                              Washington, DC 20015
                                              Telephone No.: (202)362-0041
                                              Facsimile No.: (202)362-2640
                                              jharney@odonoghuelaw.com




                                          By:      /s/
                                                Rebecca Richardson, Bar No. 80855
                                                Counsel for Plaintiff Funds
                                                O’Donoghue & O’Donoghue LLP
                                                5301 Wisconsin Ave., NW, Suite 800
                                                Washington, DC 20015
                                                Telephone No.:(202)362-0041
                                                Facsimile No.:(202)362-2640
                                                rrichardson@odonoghuelaw.com
325381_1




                                                 6
  Case 1:19-cv-00547-LO-TCB Document 1 Filed 05/03/19 Page 7 of 7 PageID# 7




                               CERTIFICATE OF SERVICE

              This is to certify that a copy of the foregoing Complaint has been served by

certified mail, as required by 502(h) of the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1132(h) this 3rd day of May, 2019 on the following:


              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC: TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Attention: Employee Plans

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                     Plan Benefits Security




                                                   ___/s/___________________________
                                                   John R. Harney, Bar No. 41520
                                                   Counsel for Plaintiff Funds
                                                   O'Donoghue & O'Donoghue LLP
                                                   5301 Wisconsin Ave., NW, Suite 800
                                                   Washington, DC 20016
                                                   Telephone No.: (202)362-0041
                                                   Facsimile No.: (202)362-2640
                                                   jharney@odonoghuelaw.com


325381_1
